Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Status of the Claims
This office action considers claims 31-33, 36-43, 46-49, 51-54, and 61-65 are pending.
Claims 1-30, 34, 35, 44, 45, 50, and 55-60 have been cancelled.

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given by email on 08/02/2021 by Attorney Christopher L. Reilly (Reg. No. 74,063) after a telephone interview on July 23, 2021.

IN THE CLAIMS
1-30.	(Canceled)

(Currently Amended) An apparatus to be employed as a machine type communication interworking function (MTC-IWF), the apparatus comprising:
communication circuitry to obtain a trigger request message over a Tsp reference point from a Services Capability Server (SCS), wherein the trigger request message is to include:

a second data element to include a trigger payload, wherein the trigger payload is to include:
a data payload including machine type communication (MTC) data to be sent to a MTC application operated by a MTC user equipment (UE) via a downlink transmission,
a trigger to initiate establishment of a connection between the MTC UE and the SCS or cause the MTC UE to send another data payload including MTC data to the SCS via an uplink transmission in response to the trigger request message, and
information to route the data payload to the MTC application; and 
processor circuitry to: 
relay or translate the trigger request message to be forwarded towards a relevant network entity according to a protocol to be used for device trigger delivery, and
relay or translate a trigger report message to be forwarded towards the SCS based on an outcome of delivery of the trigger request message to the UE, wherein the trigger report message includes: 
a third data element to include a value to indicate that the trigger report message is a trigger report, and
a fourth data element to include a cause value selected from a plurality of cause values for a response or triggered messagethe plurality of cause values comprise a first value to indicate a new packet data network (PDN) type due to network preference, a second value to indicate a new PDN type due to single address bearer only, a third value to indicate a success or failure of delivery of the trigger request message, and one or more additional values

(Previously Presented) The apparatus of claim 31, wherein the trigger request message is to include a fifth data element including an external identifier, wherein the external identifier comprises a Mobile Network Operator domain identifier and a local identifier.

(Previously Presented) The apparatus of claim 31, wherein the trigger request message is to include a sixth data element to include a value to indicate a priority of the trigger payload.

34-35.	(Canceled)

(Previously Presented) The apparatus of claim 31, wherein the communication circuitry is to send the trigger report to the SCS over the Tsp reference point.

(Previously Presented) The apparatus of claim 32, wherein the communication circuitry is to:
control transmission, in response to receipt of the trigger request message, of a routing information request message to a Home Subscriber Server (HSS) over an S6m reference point, wherein the routing information request message is to request routing information for device trigger delivery; and
control receipt of the routing information over an S6m reference point from the HSS.
(Previously Presented) The apparatus of claim 37, wherein:
the routing information request message is to include the external identifier, and the routing information comprises a serving node identity and an International Mobile Subscriber Identity (IMSI), wherein the serving node identity comprises an address of a serving node comprising a mobility management entity (MME) or a Serving General Packet Radio Service Support Node (SGSN).

(Previously Presented) The apparatus of claim 31, wherein the processor circuitry is to
hide internal public land mobile network (PLMN) topology;
authenticate the SCS before communication is established with a core network; and 
authorize control plane requests from the SCS.

(Currently Amended) An apparatus to be employed as a machine type communication (MTC) server, the apparatus comprising:
processor circuitry to generate a trigger request message, wherein the trigger request message is to include:
a first data element to include a value to indicate that the trigger request message is a trigger request,
a second data element to include a trigger payload, wherein the trigger payload is to include:
a data payload including machine type communication (MTC) data to be sent to a MTC application operated by a MTC user equipment (UE) via a downlink transmission,
a trigger to initiate establishment of a connection between the MTC UE and the MTC server or cause the MTC UE to send another data payload including MTC data to the MTC server via an uplink transmission in response to the trigger request message, and
information to route the data payload to the MTC application; and
communications interface circuitry communicatively coupled with the processor circuitry, the communications interface circuitry to: 
send the trigger request message over the Tsp reference point to an MTC-interworking function (MTC-IWF) for delivery to the MTC UE, and
receive a trigger report message indicating an outcome of delivery of the trigger request message to the UE, wherein the trigger report message includes: 
a third data element to include a value to indicate that the trigger report message is a trigger report, and
a fourth data element to include a cause value selected from a plurality of cause values for a response or triggered messagethe plurality of cause values comprise a first value to indicate a new packet data network (PDN) type due to network preference, a second value to indicate a new PDN type due to single address bearer only, a third value to indicate a success or failure of delivery of the trigger request message, and one or more additional values

(Previously Presented) The apparatus of claim 40, wherein the trigger request message comprises a fifth data element including an external identifier, wherein the external identifier comprises a Mobile Network Operator domain identifier and a local identifier.

(Previously Presented) The apparatus of claim 40, wherein the trigger request message comprises a sixth data element to include a value to indicate a priority of the trigger payload.

(Previously Presented) The apparatus of claim 40, wherein the communications interface circuitry is to obtain the trigger report message over the Tsp reference point from the MTC-IWF.

44-45. (Canceled)

(Currently Amended) One or more non-transitory computer-readable media (NTCRM) comprising instructions which, when executed by one or more processors of a machine type communication-interworking function (MTC-IWF), cause the MTC-IWF to:
control receipt of a trigger request message over a Tsp reference point from a machine type communication (MTC) server, wherein the MTC server is an application server or a Services Capability Server (SCS), wherein the trigger request is to include:
a first data element to include a value to indicate that the trigger request message is a trigger request,
a second data element to include a trigger payload, wherein the trigger payload is to include:
a data payload including machine type communication (MTC) data to be sent to a MTC application operated by a MTC user equipment (UE) via a downlink transmission,
a trigger to initiate establishment of a connection between the MTC UE and the MTC server or cause the MTC UE to send another data payload including MTC data to the MTC server via an uplink transmission in response to the trigger request message, and
information to route the data payload to the MTC application, 
determine whether the trigger request message can be delivered to the UE;
in response to a determination that the trigger request message can be delivered to the UE, relay or translate the trigger request message to be forwarded towards a relevant network entity according to a protocol to be used for device trigger delivery; and
in response to a determination that the trigger request message cannot be delivered to the UE, generate a trigger acknowledgement to be sent to the MTC server, the trigger acknowledgement to include a third data element to include a cause value selected from a plurality of cause values for a response or triggered message, wherein the plurality of cause values comprise a first value to indicate an acceptance of the trigger request message, a second value to indicate a partial acceptance of the trigger request message, a third value to indicate a success or failure of the trigger request message, and one or more additional values

(Previously Presented) The one or more NTCRM of claim 46, wherein the trigger request message is to include a fourth data element including an external identifier, wherein the external identifier comprises a Mobile Network Operator domain identifier and a local identifier.

(Previously Presented) The one or more NTCRM of claim 46, wherein the trigger request message is to include a fifth data element to include a value to indicate a priority of the trigger payload.

(Previously Presented) The one or more NTCRM of claim 46, wherein the trigger acknowledgement is to include:
a sixth data element to include a value to indicate that the trigger acknowledgement is a trigger acknowledgement.

(Canceled)

(Previously Presented) The one or more NTCRM of claim 46, wherein execution of the instructions by the one or more processors of the MTC-IWF is to cause the MTC-IWF to:
generate a trigger report message based on an outcome of delivery of the trigger request to the UE; and
control transmission of the trigger report message to the MTC server over the Tsp reference point.

(Previously Presented) The one or more NTCRM of claim 46, wherein execution of the instructions by the one or more processors of the MTC-IWF is to cause the MTC-IWF to:
control transmission, in response to receipt of the trigger request message, of a routing information request message to a Home Subscriber Server (HSS) over an S6m reference point, wherein the routing information request message is to request routing information for device trigger delivery; and
control receipt of the routing information over an S6m reference point from the HSS.

(Previously Presented) The one or more NTCRM of claim 52, wherein the routing information request message is to include the external identifier, and the routing information comprises a serving node identity and an International Mobile Subscriber Identity (IMSI), wherein the serving node identity comprises an address of a serving node comprising a mobility management entity (MME) or a Serving General Packet Radio Service Support Node (SGSN).

(Previously Presented) The one or more NTCRM of claim 46, wherein execution of the instructions by the one or more processors of the MTC-IWF is to cause the MTC-IWF to:
hide internal public land mobile network (PLMN) topology; and
authenticate the MTC server before communication is established with a core network, and
authorize control plane requests from the MTC server.

55-60.	(Canceled)

61.	(Currently Amended) An apparatus of a user equipment (UE) for machine type communication (MTC) in a public land mobile network (PLMN), the apparatus comprising:
processor circuitry to generate a trigger response message to indicate reception of a device trigger message and a trigger payload; and
communication circuitry to:
transmit the trigger response message to a node comprising a mobile management entity (MME) or a Serving General Packet Radio Service Support Node (SGSN) configured to receive a trigger from a MTC interworking function (MTC-IWF) over a first reference point, wherein the MTC-IWF is configured to receive a trigger request comprising the trigger payload from a MTC server over a second reference point, and wherein the MTC-IWF is configured to determine whether the trigger request can be delivered to the UE and send a trigger acknowledgement to the MTC server when it is determined that the trigger request cannot be delivered to the UE, or send the trigger request message to the UE when it is determined that the trigger request can be delivered to the UE, wherein the trigger acknowledgement is to include a third data element to include a cause value selected from a plurality of cause values for a response or triggered message, wherein the plurality of cause values comprise a first value to indicate an acceptance of the trigger request message, a second value to indicate a partial acceptance of the trigger request message, a third value to indicate a success or failure of the trigger request message, and one or more additional values
initiate communication between the UE and the MTC server.

62.	(Previously Presented) The apparatus of claim 61, wherein the node is a first node, the PLMN further comprising:
a second node including a Home Location Register (HLR) or Home Subscriber Server (HSS), wherein the MTC-IWF is configured to communicate, in response to receiving the trigger request, with the second node over a third reference point to obtain routing information for routing the trigger.

63.	(Previously Presented) The apparatus of claim 61, wherein the node is configured to send, in response to receiving the trigger, a message to indicate the trigger request to the UE.

64.	(Previously Presented) The apparatus of claim 61, wherein the node is configured to send a trigger report to the MTC-IWF to indicate a success or failure of the message sent to indicate the trigger request to the UE.

65.	(Previously Presented) The apparatus of claim 61, wherein the trigger payload comprises data to be sent to a MTC application at the UE and information to route the data to the MTC application.


Allowable Subject Matter
Claims 31-33, 36-43, 46-49, 51-54, and 61-65 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).

Applicant’s invention is drawn to methods and apparatuses for small data communications such as, for example, Machine Type Communication (MTC) communication, over wireless network using request and response mechanism to trigger communication with small data payloads to efficiently perform small data transmissions for MTC communication by monitoring small data communications, and signaling improvements of the same.

The primary reason for the allowance of the claims is the inclusion of a limitation in all the independent claims which is not found in the prior art references.

Applicant’s independent claim 31 recites, inter alia, an apparatus to be employed as a machine type communication interworking function (MTC-IWF), the apparatus comprising:  communication circuitry and includes a particular combination of elements, specifically “….wherein the plurality of cause values comprise a first value to indicate a new packet data network (PDN) type due to network preference, a second value to indicate a new PDN type due to single address bearer only, a third value to indicate a success or failure of delivery of the trigger request message, and one or more additional values.”

Applicant’s independent claim 40 recites, inter alia, an apparatus to be employed as a machine type communication (MTC) server, the apparatus comprising: communication circuitry and includes a particular combination of elements, specifically “….wherein the plurality of cause values comprise a first value to indicate a new packet data network (PDN) type due to network preference, a second value to indicate a new PDN type due to single address bearer only, a third value to indicate a success or failure of delivery of the trigger request message, and one or more additional values.”

Applicant’s independent claim 46 recites, inter alia, one or more non-transitory computer-readable media (NTCRM) comprising instructions which, when executed by one or more processors of a machine type communication-interworking function (MTC-IWF), and includes a particular combination of elements, specifically “…wherein the plurality of cause values comprise a first value to indicate an acceptance of the trigger request message, a second value to indicate a partial acceptance of the trigger request message, a third value to indicate a success or failure of the trigger request message, and one or more additional values.”

Applicant’s independent claim 61 recites, inter alia, an apparatus of a user equipment (UE) for machine type communication (MTC) in a public land mobile network (PLMN), the apparatus comprising: processor circuitry and includes a particular combination of elements, specifically “…wherein the plurality of cause values comprise a first value to indicate an acceptance of the trigger request message, a second value to indicate a partial acceptance of the trigger request message, a third value to indicate a success or failure of the trigger request message, and one or more additional values; ...”

Prior art 3GPP23888 (3GPP TR 23.888 V1.5.0, of IDS, Page 26 Required Functionality (to trigger MTC Device), Page 108, Figure 6.44.2-3 Device Trigger Report, Page 112-113, Section 6.45.3, Fig. 6.45.4-1, Page 142, Para 2) the success or failure of the trigger (e.g. due to network congestion)), KIM (us-provisional-application US 61554949, of record) and LIAO (us-provisional-application US 61539965, Pages 15/24-16/24) teach all limitations of amended claim 31 or claim 40 except the limitation cited above specifically “wherein the plurality of cause values comprise a first value to indicate a new packet data network (PDN) type due to network preference, a second value to indicate a new PDN type due to single address bearer only…”.

Similarly, prior art 3GPP23888 (3GPP TR 23.888 V1.5.0, of IDS, Page 26 Required Functionality (to trigger MTC Device), Page 108, Figure 6.44.2-3 Device Trigger Report, Page 112-113, Section 6.45.3, Fig. 6.45.4-1, Page 142, Para 2) the success or failure of the trigger (e.g. due to network congestion)), KIM (us-provisional-application US 61554949, of record) and LIAO (us-provisional-application US 61539965, Pages 15/24-16/24) teach all limitations of amended claim 46 or claim 61 except the limitation cited above specifically “wherein the plurality of cause values comprise a first value to indicate an acceptance of the trigger request message, a second value to indicate a partial acceptance of the trigger request message …”.

None of the prior art of references indicated above or the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of claims 31, 40, 46 and 61 when reading the claims in light of the specification, as per MPEP 2111.01 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in this independent claims 31, 40, 46 and 61 are deemed patentable over the prior arts, and over 35 U.S.C 101 as per guidance of 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) published in the Federal Register (84 FR 50) on January 7, 2019 current guidance in combination of October 2019 Patent Eligibility Guidance Update i.e., October 2019 Update.
Futher, the specific elements cited above for claims 31, 40, 46 and 61, are not claimed in US Patent 9755882 owned by the same inventor or assignee, or any identified prior art. 
Accordingly, the applicant independent claims 31, 40, 46 and 61 are allowed for the above reasons.
Dependent claims 32-33, 36-39, 41-43, 47-49, 51-54, and 62-65 being dependent on independent claims 31, 40, 46 and 61, are also allowed for the same reason as above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Karampatsis et al. (US20120252518), describing NETWORK INITIATED TRIGGERING OF AN OFFLINE DEVICE, disclosing Fig. 3 and [0063] The MME/SGSN 3040 may receive the MTC trigger or HSS message from the HSS 3020 and may update or store the information associated with the MTC device 3010 (3250). The MME/SGSN 3040 may send an acknowledgement (ACK) message to the HSS 3020 (3300). The MME/SGSN 3040 may then send a paging message to the MTC device 3010 (3350). For example, the MME/SGSN 3040 may send the paging message using the stored location information or using a last known location of the MTC device 3010. [0064] The MTC device 3010 may, in response, send an attach request message to the MME/SGSN 3040 (3400). The MME/SGSN 3040 may, in turn, send an attach accept message to the MTC device 3010 (3450). The MTC device 3010 may establish a connection, such as an IP connection, with the MTC server 3030 (3500). The MTC device 3010 may send data and information to the MTC server 3030.
Park et al. (US20110310731), describing CONTROLLING NETWORK RESOURCE USAGE OF MACHINE TYPE COMMUNICATION ( MTC) DEVICES, disclosing Fig. 1 and [0035] Machine type communication ( MTC) devices 104 may be provisioned at the application level (i.e., at a functional level that is not covered by the 3GPP specification) by a machine type communication ( MTC) server 109. The provisioning data is used to configure the application rules 113 that define how the machine type communication ( MTC) application 118 is to operate. The application rules 113 may take into account how often to report, what kind of data to report, specific events that will trigger a report, etc.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAH M RAHMAN whose telephone number is (571)272-8951.  The examiner can normally be reached on 9:30AM-5:30PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAH M RAHMAN/Examiner, Art Unit 2413